       Case 3:19-cv-01390-MEM Document 34 Filed 10/30/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

RICKEY JEFFERSON, 2ND,                  :

            Plaintiff                   :
                                            CIVIL ACTION NO. 3:19-1390
            v.                          :        (JUDGE MANNION)

STEVEN BURTON,                          :
CMC Security Guard, and
COMMUNITY MEDICAL CENTER,               :

            Defendants                  :

                                   ORDER

      Pending before the court is the report of Magistrate Judge William I.

Arbuckle which recommends that defendant Community Medical Center’s

(“CMC”) motion to dismiss plaintiff’s amended complaint be granted. (Doc.

33). No objections have been filed to the report.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court
          Case 3:19-cv-01390-MEM Document 34 Filed 10/30/20 Page 2 of 5




may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      Plaintiff’s remaining claim alleges a violation of the Emergency Medical

Treatment and Active Labor Act (“EMTALA”), 42 U.S.C. §1395dd, against

defendant CMC.1 Specifically, plaintiff alleges that he suffers from mental

health conditions, including schizophrenia and depression. He alleges that

he ran out of his medications and was experiencing homicidal and suicidal

thoughts. As a result, he sought care at defendant’s facility. He alleges,

however, that he was refused treatment. (Doc. 13).

      Defendant filed the instant motion to dismiss plaintiff’s amended

complaint arguing that plaintiff failed to sufficiently allege personal harm

under the EMTALA.2 As discussed by Judge Arbuckle, the EMTALA

provides, in relevant part:

      (a)     Medical screening requirement

      In the case of a hospital that has a hospital emergency
      department, if any individual . . . comes to the emergency
      department and a request is made on the individual’s behalf for

      By order dated March 2, 2020, the court adopted a report by Judge
      1

Arbuckle recommending that all other claims and the only other defendant
be dismissed. (Doc. 17, Doc. 21).
      Although plaintiff was given ample opportunity to respond (Doc. 29,
      2

Doc. 31), he has failed to file a brief in opposition to defendant’s motion.

                                       2
       Case 3:19-cv-01390-MEM Document 34 Filed 10/30/20 Page 3 of 5




      examination or treatment for a medical condition the hospital
      must provide for an appropriate medical screening examination
      within the capability of the hospital’s emergency department
      including ancillary services routinely available to the emergency
      department, to determine whether or not an emergency medical
      condition . . . exists.

      (b)    Necessary stabilizing treatment for emergency medical
      conditions and labor

      (1)    In General

      If any individual . . . comes to a hospital and the hospital
      determines that the individual has an emergency medical
      condition, the hospital must provide either –

      (A)    within the staff and facilities available at the hospital, for
      such further medical examination and such treatment as may be
      required to stabilize the medical condition, or

      (B)   for transfer of the individual to another medical facility in
      accordance with subsection (c) of this section.

42 U.S.C. §1395dd(a), (b).

      In this case, the plaintiff has alleged both a screening and stabilization

claim in his amended complaint. However, the EMTALA also provides, in

relevant part:

      Any individual who suffers personal injury as a direct result of a
      participating hospital’s violation of a requirement of this section
      may, in a civil action against the participating hospital, obtain
      those damages available for personal injury under the law of the
      State in which the hospital is located, and such equitable relief
      as is appropriate.




                                       3
       Case 3:19-cv-01390-MEM Document 34 Filed 10/30/20 Page 4 of 5




42 U.S.C. §1395dd(d)(2)(A) (emphasis added). In this respect, the plaintiff

has failed to allege any personal injury as a result of defendant’s alleged

failure to properly screen or stabilize him. Without any claim of personal

injury, the plaintiff fails to sufficiently state a claim under the EMTALA. On

this basis, Judge Arbuckle determined that defendant’s motion to dismiss

should be granted and plaintiff’s amended complaint be dismissed for his

failure to state a claim upon which relief can be granted. The court has

reviewed the report of Judge Arbuckle and finds no clear error of record.

Further, the court agrees with the sound reasoning which led Judge Arbuckle

to the conclusions in his report. As such, the court will adopt the report as

the opinion of the court.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1)   The report and recommendation of Judge Arbuckle (Doc.

            33) is ADOPTED IN ITS ENTIRETY.

      (2)   The defendant’s motion to dismiss (Doc. 27) is GRANTED.




                                      4
             Case 3:19-cv-01390-MEM Document 34 Filed 10/30/20 Page 5 of 5




        (3)      The   plaintiff’s   amended     complaint   (Doc.   13)   is

                 DISMISSED.

        (4)      The Clerk of Court is directed to CLOSE THIS CASE.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge


DATE: October 30, 2020
19-1390-02




                                          5
